



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



R.
                v. Van Osselaer,









2004 BCCA
            3




Date: 20040105





Docket: CA027525

Between:

Regina

Respondent

And

Peter Van
      Osselaer

Appellant












Before:



The Honourable
            Madam Justice Rowles





The Honourable
            Mr. Justice Low





The Honourable
            Mr. Justice Smith









A.F. Brooks



Counsel for the Appellant





K. Ker



Counsel for the Respondent





Place and
            Date of Hearing:



Vancouver, British Columbia





10 December 2003





Place and
            Date of Judgment:



Vancouver, British Columbia





5 January 2004









Written
              Reasons by
:





The Honourable
            Mr. Justice Smith





Concurred
              in by:





The Honourable
            Madam Justice Rowles

The Honourable
            Mr. Justice Low





Reasons for Judgment of the Honourable Mr. Justice Smith:

[1]

Following
        his conviction on a charge of second degree murder after a lengthy trial
        before Mr. Justice Macaulay and a jury, the appellant was sentenced on
        26 July 2000 to life imprisonment without eligibility for parole for
      18 years.  His appeal from conviction was dismissed by this Court on 19 August
        2002.  He now appeals pursuant to s. 675(2) of the
Criminal Code
against
        the number of years in excess of ten of his imprisonment without eligibility
        for parole. He seeks a reduction in the period of parole ineligibility
        to between 12 and 15 years on the ground that 18 years is excessive and
      harsh in the circumstances.

[2]

The
        Crown submits that the nature and circumstances of the offence and the
        background of the appellant amply justified an 18-year period of parole
        ineligibility and that the sentence is neither clearly unreasonable nor
      manifestly excessive.

[3]

For
        the reasons that follow, I agree with the Crowns submission and I would
      dismiss the appeal.

[4]

The
        victim of the murder, Mrs. Cooke, had been the appellants landlady.  She
        lived alone in Surrey.  During the late evening of 17 June 1992 or early
        morning of 18 June 1992, she suffered multiple, fatal stab wounds. Her
        body was found near a neighbours house the next morning.  The appellant
      was subsequently arrested and charged with her murder.

[5]

By
        virtue of s. 745(c) of the
Criminal Code
, the period of
        parole ineligibility for second degree murder is 10 years unless the
        sentencing
        judge substitutes a greater period under s. 745.4.  Section 745.4 provides
        that the sentencing judge may substitute a period greater than 10 years
        but no more than 25 years having regard to the character of the offender,
        the nature of the offence and the circumstances surrounding its commission,
        and to the recommendation, if any, made pursuant to s. 745.2....  Section
        745.2 authorizes the jury to make a recommendation to the sentencing
      judge with respect to the number of years of parole ineligibility.

[6]

The
        jury in this case, after deliberating very briefly pursuant to s. 745.2,
        unanimously recommended a period of parole ineligibility of 25 years.  During
        the sentencing submissions that followed, the Crown took the position that
        a period of parole ineligibility of 20 years should be imposed.  The
        defence position was that the period should be set between 10 and 12
      years.

[7]

The
        trial judge adverted in his reasons to each of the factors set out in s.
      745.4.

[8]

As
      to the appellants character, the trial judge said:

[11]  Van Osselaer
        is now age 35.  At the time, he was addicted to cocaine and alcohol.  On
        the evidence at trial, his life focused on manipulating people, including
        the victim and engaging in drug trafficking, all with a view to obtaining
        money to spend on maintaining his addiction to drugs and alcohol.  On
      many occasions, he obtained money for that purpose from the victim.

[12]  I am satisfied
        beyond a reasonable doubt that Van Osselaer intended to obtain money from
        the victim the night she died and that he took a knife with him to assist
        in achieving that purpose.  On the scale of second degree murders, the
        circumstances were very near first degree.  I agree with the Crown that
        this was a brutal murder, carried out in a cold and callous fashion on
        an elderly, defenceless woman in her own home.  The circumstances call
        out for denunciation in the strongest terms, as well as general and specific
        deterrence.  There are no significant mitigating factors in the circumstances
        of the offence.  I do not accept that the consumption of alcohol or drugs
        impaired Van Osselaer in any way that might be construed as a mitigating
      factor.

[13]  Van Osselaer
        has a previous record for theft, mischief, break and enter, uttering and
        possession of narcotics between 1982 and 1993.  The record is consistent
        with the life of a drug addict and trafficker, a lifestyle that he continued
        after 1993 until his arrest for the present offence.  There are no convictions
        for offences of violence and accordingly, it cannot be said that Van
      Osselaer is the worst offender to come before the court on a murder charge.

[14]  I am, nonetheless,
        satisfied that Van Osselaer is an angry man who was and continues to be
        prone to violence.  On the evidence, he acted violently towards the victim
        on earlier occasions by grabbing her arms forcefully enough to cause bruising.  The
        circumstances of the offence demonstrate a clear capacity for brutality.  There
        are also indications that Van Osselaer has had problems associated with
      his temper and assaulting others while in custody awaiting trial.

[15]  The evidence
        of Van Osselaer at trial respecting his personal circumstances, including
        his relationship with the victim, was filled with self-pity and indicated
        a complete lack of insight.  He had no empathy for the victim or her family.  He
        continued to speak of the victim with disdain during the trial, even
      to the point of mimicking her voice in a disparaging manner.

[16]  As far as I can tell, Van Osselaer is completely without remorse
        and I do not accept his protests to the contrary.  Nothing could ring more
        hollow than those statements today.  Van Osselaer continues to absolve
        himself of meaningful responsibility for his conduct by blaming his addictions
        and maintain [
sic
] that he poses no future risk to anyone so long
        as he stays clean and sober.  His lack of insight borders on the pathological.  I
        conclude that the public will require protection from the offender for
      a very substantial time.

[9]

In
        respect of the nature of the offence and the circumstances of its commission,
      the trial judge said:

[8]   The circumstances
        of the crime were horrific.  Van Osselaer went to the home of the victim
        late in the evening of June 17, 1997.  He knew the victim, Helen Victoria
        Cooke, who lived alone at the time.  She had, at various times, been his
        landlady, friend and benefactor.  Cooke let him in and fed him before
        Van Osselaer used a kitchen knife that he brought with him to stab and
        mortally
      slash her.

[9]   The autopsy
        revealed defence wounds to the left hand of the victim, a puncture wound
        to the left upper arm, as well as two slash wounds and a further puncture
        wound to the neck area.  In addition, a portion of the victim's chin was
        sliced off at a flat angle.  One of the slashes to the neck was fatal.  It
        extended about 7 inches across, starting at the right side of the throat,
        partially severing the carotid artery and fully severing the jugular vein.  The
        victim died within minutes.  Those minutes and at least the few preceding,
        while Van Osselaer inflicted the other wounds, must have been horrifying
        for her beyond imagination.  After her wounds were inflicted, Mrs. Cooke
        stumbled outside and died on the lawn of her neighbour's house, after
      calling feebly for help.

[10]  Van Osselaer raised defences of intoxication and provocation, both
        of which the jury necessarily rejected in arriving at its verdict.  In
        my view, the jury was right in doing so.  Regardless of how much cocaine
        and alcohol Van Osselaer ingested that day and evening, he formed the necessary
        intent for murder.  Anything that the victim may have said or done to
        him during an argument before he killed her was insufficient to successfully
      bottom a defence of provocation.

[10]

As
        well, the trial judge considered the jurys recommendation of 25 years
      parole ineligibility.  He said:

[5]   The jury heard
        about six weeks of evidence.  Much of the evidence focused on the past
        relationship between Van Osselaer and the victim.  Van Osselaer also testified
        about the relationship, as well as his problems with drug and alcohol abuse
        and addiction.  Coupled with the evidence respecting the circumstances,
        the jury had ample opportunity to form insights into the character of the
        accused.  The jury also had the unique advantage of observing the demeanour
        of the accused when he testified.  I categorically reject any suggestion
        that the recommendation of the jury was visceral and emotive, just because
        it was made after a brief period of further deliberation following upon
        the verdict.  Only one case was brought to my attention where the jury
        made a similar recommendation.  I accord the recommendation of the jury
      a great deal of deference.

[6]   While I recognize that the maximum period of ineligibility must
        be reserved as a matter of law for the worst offender in the worst case,
        the jury was in as good or better position than me to assess the circumstances
        of the offence and of the offender.  I have received very little information
        that was not available to the jury and in particular, there is no additional
      favourable evidence available only to me.

[11]

In
        addition to the specific considerations mandated by s. 745.4, the trial
        judge considered the victim impact statements filed by the victims daughter
      and grandchildren.  In this regard, he said:

[7]   I have also considered the Victim Impact Statement filed by the
        victim's adult daughter on behalf of the surviving family.  A mother and
        grandmother has been taken from their lives without reason, causing much
        pain and loss.  In her statement, the daughter also referred to being angered
        by Van Osselaer smirking at her during the trial.  Although Van Osselaer
        denied this during his statements to me, I observed it at least once as
        well.  While such conduct may be easily misinterpreted, it is not inconsistent
      with the conclusions I have reached about the character of the offender.

[12]

Further,
        he considered the periods of parole ineligibility set in a number of
      other cases of second degree murder.  He also referred to the fundamental
      purpose and objectives of sentencing set out in s. 718, and to s. 718.1
      and s.
        718.2 which, respectively, deal with proportionality and with aggravating
      and mitigating circumstances.

[13]

The
        appellant contends that the trial judge placed too much weight on the jurys
        recommendation and that he imposed a sentence that was markedly above the
        range of sentences imposed on similar offenders for second degree murders
      committed in similar circumstances.

[14]

The
        appellant submits, first, that the trial judge did not have the benefit
        of the reasoning in
R. v. Mafi
(2000), 142 C.C.C. (3d)
        449, 2000 BCCA 135, leave to appeal refused [2000] S.C.C.A. No. 180 (Q.L.),
        which, in his submission mandates a shorter period of parole ineligibility
        in this case.  In that case, the accused was convicted of the second degree
        murder of his employer and a co-worker at a restaurant.  He brutally stabbed
        them to death with a butcher knife when they either found him stealing
        money from the till or accused him of having done so.  The trial judge
        imposed a period of 20 years of parole ineligibility, which coincided with
        the jurys recommendation.  By a majority, this Court reduced the period
      of parole ineligibility to 15 years.

[15]

The
        appellant relies particularly upon the following passage in the concurring
      reasons of McEachern C.J.B.C., for the majority:

[37]  In considering
        this role of the jury, it bears mentioning that judges do not usually provide
        them with any instructions respecting the law of sentencing.  The jurys
        recommendation, therefore, is based purely on the impressions they have
        gained during the course of the trial.  They do not have the benefit
        of the directions of Parliament as provided in various sections of the
Criminal
        Code
, nor are they informed of the decisions of the Supreme Court of
        Canada which advise that sentences should be proportionate and similar
      to sentences imposed in other cases involving similar circumstances....



[16]

In
        my view, these remarks are an appropriate caution against placing too
      much weight on the jurys recommendation.  However, the recommendation is entitled
        to consideration.  As McEachern C.J.B.C. said, in the next sentence, sentencing
        judges must consider the jurys recommendation, although they are not bound
        to accept it.  Lambert J.A., also in the majority, referred to the jurys
        recommendation in fixing the substituted period of parole ineligibility
        at the top end of his view of the acceptable range (¶ 32).  Braidwood J.A.,
        who would have dismissed the appeal, also considered the jurys recommendation
      to be a relevant factor (¶ 130).

[17]

The
        purpose of s. 745.2 of the
Code
is simply to allow the jurors
        to communicate to the judge their view of the seriousness of the murder;
        the section does not bring the jury any further into the [sentencing]
        process:
R. v. Cruz
(1998), 124 C.C.C. (3d) 157 (B.C.C.A.) ¶ 44-48,
        leave to appeal refused 130 C.C.C. (3d) vi;
R. v. Hoang
(2002),
      167 C.C.C. (3d) 218, 2002 BCCA 430 ¶ 11-12.

[18]

I
        am not persuaded that the trial judge erred in principle in his consideration
        of the jurys recommendation.  It is significant, in my view, that he did
        not adopt the jurys recommendation.  Rather, the period of parole ineligibility
        that he imposed was substantially less than the jury had recommended.
        Thus, although he spoke of giving the recommendation a great deal of
        deference,
        it is clear to me that he considered it as no more than an expression
      of the jurys view of the seriousness of the murder.

[19]

In
        any event, the ultimate question for us is not whether the trial judge
        gave too much weight to the jurys recommendation, but whether the sentence
      was fit.

[20]

The
        appellants second objection is that the trial judge failed to apply the
        principle that a sentence should be similar to sentences imposed on similar
        offenders for similar offences committed in similar circumstances, since
        he made no specific reference to s. 718.2(b) of the
Code
,
        which sets out that sentencing principle.  However, although the trial
        judge did not mention this principle expressly, he clearly had it in mind.  He
        referred to the following as cases dealing with parole ineligibility:
R.
        v. Shropshire,

[1995] 4 S.C.R. 227;

R. v. Grimsson
(1997),
        100 B.C.A.C. 253;
R. v. Walker,
[1999] B.C.J. No. 3203 (Q.L.)(S.C.);
R.
        v. Morrow
, (30 May 1995), Whitby 7962/94 (Ont. Gen. Div.), [1995]
        O.J. No. 4052 (Q.L.);
R. v. Wristen
(1999), 47 O.R. (3d)
        66 (C.A.);
R. v. Assoun
(1999), 182 N.S.R. (2d) 344 (S.C.);
R.
        v. Cruz
,
supra
;
R. v. Bird
, (13 February 1985),
        Vancouver CC841455 (B.C.S.C.);
R. v. Gibson
, [1999] B.C.J.
        No. 1050 (Q.L.)(S.C.); and
R. v. Price
, [1999] B.C.J. No.
      812 (Q.L.)(S.C.).

[21]

The
        appellant notes that, on appeal, this Court reduced the period of parole
        ineligibility of 20 years imposed in
R. v. Gibson
,
supra
,
        to 12 years:
R. v. Gibson
(2001), 158 C.C.C. (3d) 571,
(sub
        nom. R. v. J.T.G.)
2001 BCCA 495.  He refers to a number of other
        cases, as well, in support of his submission that the acceptable range
        in this case is 12 to 15 years, namely:
R. v. Mafi
,
supra
;
R.
        v. Field
, [1994] B.C.J. No. 326 (Q.L.)(C.A.);
R. v. S.F.C.
,
        2001 BCCA 254;
R. v. Hoang
,
supra
;
R. v. Shropshire
,
supra
;
R.
        v. Bennett
, 2000 BCCA 444;
R. v. Paterson
(2001),
        151 C.C.C. (3d) 1, 2001 BCCA 11; and
R. v. Spanevello
(1998),
      115 B.C.A.C. 14.

[22]

I
        cannot agree.  Each of those cases is distinguishable in some significant
        respect from the case under consideration.  The offenders in
R. v.
        J.T.G.
(20 years reduced to 12),
R. v. Field
(18
        years reduced to 14), and
R. v. Hoang
(20 years reduced
        to 15) were very young and the crimes were impulsive.  In
R. v. Mafi
(20
        years reduced to 15) there was significant potential for rehabilitation.  The
        offender in
R. v. S.F.C.
(14 years reduced to 12) was a
        young aboriginal woman suffering the effects of an abusive upbringing.  In
R.
        v. Shropshire
(12 years restored), the offender was very young;
        although he had a serious criminal record, he had the support of his
        parents and his wife; he had two children; there was no explanation for
        what appeared
        to be an impulsive killing in the course of a drug transaction; and the
        Crown and defence made a joint submission for a 10-year period of parole
        ineligibility.  In
R. v. Bennett
(13 years upheld) the
        murder appears to have been an impulsive crime of passion committed in
        a domestic
        dispute involving drugs.  The killing in
R. v. Paterson
(14
        years upheld) arose out of a failed romantic relationship.  The offender
        in
R. v. Spanevello
(15 years upheld) was not the instigator
        of the attempted robbery that escalated into the beating death of an
      elderly woman.  There were other distinguishing features in each case.

[23]

In
        my view, the decisions in
R. v. Grimsson
,
supra
, (15
        years upheld),
R. v. Cruz
,
supra
, (18 years upheld),
        and
R. v. Price
, 2001 BCCA 323 (21 years upheld) are roughly
        comparable to this case and support the Crowns suggestion that the acceptable
        range is 15 to 20 years.  In each of those cases, as here, the murders
        were extremely brutal and were perpetrated on vulnerable individuals.  In
        each of those cases, the murder was accompanied by a theft from the victim
        while here, the appellant was intent on robbing the victim when he went
        to her home armed with a butcher knife.  In each of those cases, as here,
        any mitigating factors were overwhelmed by the aggravating factors and
        the circumstances called out for a denunciatory sentence.  Thus, I am
        not persuaded that the period of parole ineligibility of 18 years imposed
        on
        the appellant falls outside the acceptable range established by sentences
        imposed on similar offenders for second degree murders committed in similar
      circumstances.

[24]

Moreover,
        as Macfarlane J.A. said, in
R. v. Grimsson
,
supra
,
        at paragraph 78, reference to other cases is of limited value since the
        fixing of a period of parole ineligibility is a very fact-sensitive process.  Iacobucci
        J., giving judgment for the court in
R. v. Shropshire
,
supra
,
        described the justification for appellate intervention in this way, at
      paragraph 46:

An appellate court should not be given free reign [
sic
] to modify
        a sentencing order simply because it feels that a different order ought
        to have been made. The formulation of a sentencing order is a profoundly
        subjective process; the trial judge has the advantage of having seen
      and heard all of the witnesses whereas the appellate court can only base
      itself
        upon a written record.  A variation in the sentence should only
        be made if the court of appeal is convinced it is not fit.  That
      is to say, that it has found the sentence to be clearly unreasonable.

[25]

The
        trial judge gave reasons in which he carefully considered everything
      that he should have taken into account.  No error in principle has been
      demonstrated and I am not convinced that it was clearly unreasonable for
      him to conclude
        that 18 years of parole ineligibility was appropriate for this offender
      for this crime.

[26]

Accordingly,
      I would dismiss the appeal.

The Honourable
Mr. Justice Smith

I Agree:

The Honourable
Madam Justice Rowles

I Agree:

The Honourable
Mr. Justice Low




